1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     DAVID HOWELL,                                         Case No. 3:18-cv-00423-RCJ-WGC

10                                         Plaintiff,                     ORDER
             v.
11
      WING, et. al.,
12
                                      Defendants.
13

14          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

15   1983 by a state prisoner. On December 23, 2019, this Court issued an order denying

16   Plaintiff’s application to proceed in forma pauperis because Plaintiff had “three strikes”

17   pursuant to 28 U.S.C. § 1915(g). (ECF No. 4). The Court instructed Plaintiff to file the

18   $400.00 filing fee in full within thirty days of the date of that order. (Id.) Plaintiff has not

19   filed the fee.

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

26   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal

27   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856

28                                                      1
1
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
2
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
3
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
4
     v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
5
     failure to comply with local rules).
6
            In determining whether to dismiss an action for lack of prosecution, failure to obey
7
     a court order, or failure to comply with local rules, the court must consider several factors:
8
     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
9
     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11
     Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
12
     Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13
            In the instant case, the Court finds that the first two factors, the public’s interest in
14
     expeditiously resolving this litigation and the Court’s interest in managing the docket,
15
     weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
16
     in favor of dismissal, since a presumption of injury arises from the occurrence of
17
     unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
18
     Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
19
     favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
20
     of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
22
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
23
     F.2d at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within thirty
24
     days expressly warned Plaintiff that failure to comply with the order to pay the fee might
25
     results in dismissal without prejudice without further notice. (ECF No. 4 at 2.) Thus,
26

27

28                                                  2
1
     Plaintiff had adequate warning that dismissal would result from his noncompliance with
2
     the Court’s order to timely pay the full filing fee.
3
            It is therefore ordered that this action is dismissed without prejudice based on
4
     Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s order.
5
            It is further ordered that the Clerk of Court shall enter judgment accordingly and
6
     close this case.
7
            DATED THIS 6th day of February, 2020.
8

9                                                           UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  3
